Citation Nr: 1036606	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-35 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969; he 
died in December 1977.  The appellant is the Veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in November 2005, a statement of the case was issued in 
November 2006, and a substantive appeal was received in November 
2006.  The appellant was scheduled to attend a Board hearing in 
August 2009; however, she failed to appear.

The issue of entitlement to service connection for the cause of 
the Veteran's death, on the merits, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any further action is required on her 
part.


FINDINGS OF FACT

1.  In a January 1978 rating decision, the RO denied entitlement 
to service connection for the cause of the Veteran's death; the 
appellant did not file a notice of disagreement.

2.  In a March 1994 rating decision, the RO denied entitlement to 
service connection for the cause of the Veteran's death; the 
appellant did not file a notice of disagreement.

3.  In May 2005, the appellant filed a request to reopen her 
claim of entitlement to service connection for the cause of the 
Veteran's death.  

4.  Additional evidence received since the RO's prior decision is 
new to the record, relates to an unestablished fact necessary to 
substantiate the merits of the claim of service connection, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1994 rating decision which denied entitlement to 
service connection for the cause of the Veteran's death is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 
20.1103 (1993); currently 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2009).  

2.  New and material evidence has been received since the March 
1994 RO denial, and the claim of service connection for the cause 
of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The appellant is seeking to reopen a previously denied service 
connection claim for the cause of the veteran's death.  The Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the appellant's claim.  This is so 
because the Board is taking action favorable to the appellant by 
reopening the service connection claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen her claim was received in May 
2005, and the regulation applicable to her appeal provides that 
new and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In December 1977, the appellant filed a claim of service 
connection for the cause of the Veteran's death, which was denied 
in a January 1978 rating decision.  The evidence of record 
contained service treatment records, a VA hospital report dated 
March 11, 1977, and the Certificate of Death.  The appellant did 
not file a notice of disagreement with the denial, and the 
January 1978 rating decision is final.  38 U.S.C.A. § 7105(c).

In May 1993, the appellant filed a claim of service connection 
for the cause of the Vetran's death, which was denied in a March 
1994 rating decision.  The appellant asserted that the Veteran's 
brain cancer which caused his death was due to exposure to 
herbicides during his service in Vietnam, but did not submit any 
new evidence in support of her claim.  The appellant did not file 
a notice of disagreement with the denial, and the March 1994 
rating decision is final.  38 U.S.C.A. § 7105(c).

In support of her May 2005 claim to reopen, the appellant 
submitted lay statements and VA treatment records dated in 
November 1977, and during the Veteran's period of hospitalization 
from December 1976 to March 1977.  Such records reflect a 
diagnosis of chemical diabetes mellitus and contain other 
references to diabetes.  While the appellant initially asserted 
that the Veteran's "brain cancer" was due to herbicide exposure 
in the Republic of Vietnam, in August 2009 she submitted a 
statement asserting that his diabetes mellitus caused or 
contributed to his death.  The Board notes that although there 
may be multiple theories or means of establishing entitlement to 
a benefit for a disability, if the theories all pertain to the 
same benefit for the same disability (factual basis), they 
constitute the same claim.  Velez v. Shinseki, 23 Vet. App. 199 
(2009), citing Robinson v. Mansfield, 21 Vet. App. 545 (2009); 
Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  The Board 
acknowledges that diabetes mellitus was added to the list of 
presumptive diseases in connection with herbicide exposure on May 
8, 2001; thus, subsequent to the last final denial on the merits.  
See 38 C.F.R. § 3.114; Liesegang v. Sec'y of Veterans Affairs, 
312 F.3d 1368, 1378 (Fed. Cir. 2002).  The evidence of record 
reflects that the Veteran had 1 year, 5 months, and 29 days of 
foreign service, and received the Vietnam Service Medal with 4 
Bronze Stars and the Republic of Vietnam Campaign Medal; thus, 
due to his Vietnam service, it is presumed that he was exposed to 
herbicides during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e), 3.313.  The appellant has submitted articles 
which discuss how diabetes affects the heart.  The Certificate of 
Death reflects that the Veteran died from cardiorespiratory 
arrest due to astrocytoma.  In light of the diabetes mellitus 
presumption, the Boards finds that the VA treatment records and 
articles pertaining to diabetes constitute new and material 
evidence as the evidence relates to an unestablished fact 
necessary to substantiate the merits of the claim, specifically 
the etiology of the Veteran's cause of death.  Thus, the claim of 
service connection for the cause of the Veteran's death is 
reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly 
limited to the reopening of the claim and does not address the 
merits of the underlying service connection claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the Veteran's 
death is reopened.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
section of this decision.


REMAND

Initially, the Board notes that the VA treatment records dated in 
1976 and 1977 submitted by the appellant in August 2009 were not 
previously of record, other than a single hospital report dated 
in March 1977.  VA has constructive knowledge of documents 
generated by VA medical facilities even if the said records are 
not physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In a precedent opinion, the VA General 
Counsel held that when a decision is entered on or after July 21, 
1992, a failure to consider records which were in VA's possession 
at the time of that decision, although not actually in the record 
before the RO, may constitute clear and unmistakable error, if 
such failure affected the outcome of the claim.  VAOPGCPREC 12-
95.  Thus, under the circumstances, VA should request the 
entirety of the Veteran's treatment records from the Birmingham, 
Alabama VA Medical Center (VAMC) from July 12, 1969, to December 
3, 1977.  

As discussed hereinabove, the appellant asserts that the 
Veteran's diabetes caused or contributed to his death, and as the 
Veteran served in Vietnam, it would be presumed that his diabetes 
was incurred due to herbicide exposure during such period of 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.  The VA treatment records submitted by the appellant do 
reflect a diagnosis of chemical diabetes and references to 
diabetes; however, it is not entirely clear whether he had 
diabetes mellitus, type II, during his lifetime.  Thus, a VA 
opinion should be requested to determine whether the Veteran had 
diabetes mellitus, type II, during his lifetime, and whether 
diabetes mellitus, type II, caused or contributed to his death.  
38 C.F.R. § 3.312; see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The appellant should also be provided with notice in compliance 
with Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held that 
there is no preliminary obligation on the part of VA to perform, 
what in essence would be, a predecisional adjudication of a claim 
prior to providing to the claimant section 5103(a) notice.  
However, in dependency and indemnity compensation (DIC) cases 
where the veteran was service-connected during his lifetime, the 
Court found that section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Under the circumstances, the Board believes 
appropriate action is necessary to comply with the ruling in 
Hupp.

Accordingly, the case is REMANDED for the following actions:

1.  Notice should be issued to the 
appellant in compliance with Hupp to 
include:  (1) a statement of the 
conditions, if any, for which the Veteran 
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.

2.  The Veteran's treatment records from 
the Birmingham VAMC for the period July 12, 
1969, to December 3, 1977, should be 
associated with the claims folder.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

3.  A VA opinion from a physician with 
appropriate expertise should be requested 
to determine whether the Veteran had 
diabetes mellitus, type II, and whether 
diabetes mellitus, type II, caused, or 
contributed substantially or materially, 
to his death.  The RO should forward the 
Veteran's claims file to the VA examiner.  
The examiner should review the entire 
claims file and provide an opinion as to 
the following:

a)  Did the Veteran have diabetes 
mellitus, type II, during his lifetime?

b)  Was diabetes mellitus, type II, a 
substantial or contributing factor in the 
Veteran's death?  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinion with the VA treatment records and 
Certificate of Death.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought on appeal 
is warranted.  The appellant and her 
representative should then be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


